Citation Nr: 0105586	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  00-03 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1963 to August 1968.  
He died in October 1998, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of February 1999, March 1999, and June 1999.  In July 2000 
the appellant appeared at the Montgomery, Alabama, RO for a 
videoconference hearing before the undersigned, sitting in 
Washington, D.C.  


REMAND

O November 9, 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  (to be codified at 38 U.S.C. § 5103A).  This 
assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id. (to be 
codified at 38 U.S.C.A. § 5103A(d)(1)).   

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000).  (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

According to the death certificate, the veteran died in 
October 1998, at the age of 57 years, due to metastatic 
pancreatic carcinoma, while an inpatient in Thomas Hospital.  
No underlying or contributory conditions were listed.  At the 
time of his death, service connection was in effect for first 
and second degree burn scars of the lower extremities and 
left forearm, as well as a history of a left shoulder 
dislocation, for a combined evaluation of 30 percent.  
Evidence of record shows that subsequent to service, the 
veteran was diagnosed with adenocarcinoma of the lung in June 
1983.  According to the appellant's testimony, he was 
diagnosed with pancreatic cancer in 1997.  

The veteran sustained his burn injuries in May 1967, when he 
ejected from his burning aircraft a short distance offshore 
from Vietnam.  According to the service medical records, he 
was picked up by helicopter after being in the water 
approximately 30 minutes.  Additionally, the appellant 
contends that when the veteran was ejected into the sea, the 
helicopter was forced to dump fuel before the veteran could 
be lifted out of the water, and that this fuel landed on the 
veteran, some of which he swallowed.  In support of this 
contention, she submitted corroborating statements from two 
fellow servicemen who had served with the veteran.  It is 
contended that exposure to this fuel contributed to the 
development of both lung and pancreatic cancer.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 C.F.R. § 3.312(a) (2000).  The veteran's military 
decorations and medals included the Vietnam Service Medal, 
the Republic of Vietnam Campaign ribbon, the Vietnamese 
Gallantry Cross and the Purple Heart.  If a veteran who 
served in Vietnam during the Vietnam era, including the 
waters offshore, develops a disease listed as associated with 
herbicide exposure, exposure to herbicides will be presumed.  
38 U.S.C.A. § 1116(a)(3) (West Supp. 2000); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2000).  Pancreatic cancer has been 
assigned to a category labeled limited/suggestive evidence of 
no association with herbicide exposure.  64 FR 59232-43 at 
59243 (Nov. 2, 1999).  Thus, an association may not be 
presumed.  Id.  

However, lung cancer is a disease which has been found to be 
associated with exposure to certain herbicide agents, 
including Agent Orange.  38 U.S.C.A. § 1116(a) (West Supp. 
2000); 38 C.F.R. § 3.309(e) (2000).  Thus, lung cancer may be 
presumed to have been incurred in service.  Further, although 
not the primary cause of death, service connection for the 
cause of the veteran's death may also be granted for a 
contributory cause of death, which, while inherently one not 
related to the principal cause, nevertheless contributed 
substantially or materially to death; combined to cause 
death; and/or lent assistance to the production of death.  
38 C.F.R. § 3.312(c) (2000).  

Moreover, service-connected disabilities involving active 
processes affecting vital organs must be carefully considered 
as a contributory cause of death, from the viewpoint of 
whether there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. § 
3.312(c)(3).  A private physician has written that the 
veteran would have been less capable of resisting the 
pancreatic cancer, due to the previous lung cancer.  However, 
the file does not contain any medical records of treatment 
for pancreatic cancer whatsoever, or any records of follow-up 
treatment for lung cancer after the June 1983 surgery.  An 
independent medical expert's opinion may be necessary, and 
the record for such expert's review must be complete.

Further development is necessary.  To ensure that the VA has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following:

1.  The RO should request that the 
appellant provide the names and addresses 
of all medical care providers who treated 
the veteran for pancreatic cancer, from 
the initial diagnosis through his final 
hospitalization, as well as the providers 
of all follow-up treatment and 
evaluations subsequent to his lung cancer 
surgery in June 1983 until the diagnosis 
of pancreatic cancer.  The RO should 
obtain copies of clinical records of all 
such treatment.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(Nov.17, 2000), 00-92 (Dec. 13, 2000) and 
01-02 (Jan 9, 2001).  

3.  Thereafter, the RO should readjudicate 
the claim, in light of the additional 
evidence.  If the benefit sought remains 
denied, the appellant and her 
representative should be provided with an 
appropriate supplemental statement of the 
case (SSOC), and given the opportunity to 
respond.  The case should then be returned 
to the Board for further review (to 
include submission to an independent 
medical expert for an advisory opinion, if 
indicated).

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless she is 
notified.  She has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





